Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “A socket in which contact probes are supported by an insulating support body is used, for the purpose of connecting the object to be inspected with an inspecting board”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vinther et al. (US 6,462,567).
Regarding claim 1, Vinther et al. (hereafter Vinther) at fig. 5-6 and 13 discloses a socket comprising: a contact probe [fig. 5]; and an insulating support body [socket or test plate 102 of fig. 13, it is insulating because body 102 separates two conductive probes as shown] supporting the contact probe, wherein the contact [12]; a second plunger [14]; and a spring [16] configured to urge the first plunger and the second plunger in a direction apart from each other [fig. 6], in a state where a tip end [26, fig. 13] of the first plunger is released, the second plunger [14] is configured not to be projected [fig. 13] from the insulating support body [102], the spring is loaded [fig. 6] in the contact probe, in a state where movements of the first plunger and the second plunger in the direction apart from each other are limited, without depending on the insulating support body [fig. 6], and one of the first plunger and the second plunger includes a rod-shaped part [34/36 of 12] which passes through the spring [16], and the other of the first plunger and the second plunger [14] is provided with a lock part [56/38, fig. 5] which is engaged with the rod-shaped part [fig. 6].
Regarding claim 4, Vinther at fig. 14 discloses the first plunger is connected with an object to be inspected [302], and the second plunger is connected with an inspecting board [113].
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Vinther as applied to claim 1 above, and further in view of Lee Y H (KR 10 0436259 B1).
Regarding claim 2, Vinther at fig. 13 discloses all the elements including an urging force of the spring, in a state where the tip end of the first plunger is released, and the second plunger is not projected from the insulating support body. Vinther is silent about said urging force of the spring is equal to or less than 10 gf. Rather discloses a spring force of about 1 ounce (at lines 17-23 of column 8) to reduce length of a probe (at lines 18-23 of column 3) for high frequency testing and to obtain improved [see “the elastic force of the spring 5 is less than about 10g, see description of Spring (5) at page 4] to minimize damage to contact 9 of the device 10 by a pin 4. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use spring force as taught by Lee to modify Vinther, in order to obtain advantages that Lee has to offer (also see Abstract).  
Regarding claim 3, Vinther at fig. 13 discloses all the elements including an urging force of the spring, in a state where the tip end of the first plunger is released, and the second plunger is not projected from the insulating support body. Vinther is silent about said urging force of the spring is equal to or less than one third of an urging force of the spring at a time of inspection. Rather discloses controlling of a spring force (at lines 62-33 of column 1), a spring force of about 1 ounce (at lines 17-23 of column 8) to reduce length of a probe (at lines 18-23 of column 3) for high frequency testing and to obtain improved impedance matching. Therefore, it would have been obvious to a person having ordinary skill in the art with a common knowledge before the effective filing date to use teaching of Vinther to modify the urging force of the spring is equal to or less than one third of an urging force of the spring at a time of inspection, to obtain advantages that Vinther have to offer e.g. high frequency testing and desired impedance matching.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



March 23, 2022